Case 0:19-cv-63030-FAM Document 7 Entered on FLSD Docket 02/12/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 0:19-cv-63030-FAM

 DEBORAH DAVIS,

                        Plaintiff,
 vs.

 THE WHOLE ENCHILADA
 PLANTATION LLC d/b/a THE
 WHOLE ENCHILADA FRESH
 MEXICAN GRILL,

                   Defendant.
 ________________________________/
                            NOTICE OF SETTLEMENT

        The Plaintiff, by and through undersigned, hereby notifies the Court that the Parties have

 reached a settlement of all claims and issues that were or could have been raised by the Plaintiff

 in this lawsuit. The Parties are preparing a formal written document and will be filing a stipulation

 for dismissal with prejudice within 21 days.

 Dated this February 12, 2020


 Respectfully submitted,

       LAUREN N. WASSENBERG
       & ASSOCIATES, P.A.
       Counsel for Plaintiff
       1825 NW Corporate Drive
       Suite 110
       Boca Raton, Florida 33431
       Tel: 561-571-0646
       Fax: 561-571-0647
       wassenbergl@gmail.com

       By: s/ Lauren N. Wassenberg____
           Lauren N. Wassenberg, Esquire
           Fla. Bar No. 34083
Case 0:19-cv-63030-FAM Document 7 Entered on FLSD Docket 02/12/2020 Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I HEREBY certify that on this 12th day of February 2020, I electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

 document is being served this day on all counsel or record or pro se parties identified on the Service

 List below in the manner specified, either via transmission of Notices of Electronic Filing

 generated by CM/ECF or in some other authorized manner for those counsel or parties who are

 not authorized to receive electronically Notices of Electronic Filing.


                                                By: s/ Lauren Wassenberg
                                                  Lauren Wassenberg, Esq.
                                                  Florida Bar No.: 34083
